By the Court, Lacy, J. The plaintiffs in error, brought assumpsit upon an account, exhibited against John W. Johnston, and sued out a writ of attachment to be levied upon his two horses and a wagon as his property. The writ came to the hands of the officer, and (he return upon it is, that he attached the horses. This is evidently no-execution of the writ, or a compliance with the statute in such cases. A writ of attachment is required to be levied upon personal property by the officer’s going to the place where it is situated, and there declaring, in the presence of one or more citizens of the county, that ho attached the same: and he is required to take the property into possession. In the present instance, the property never was in custody of the officer. It constantly remained, and now is, for aught this court knows, in the possession of the plaintiffs. Upon this state of case, the defendants in error came into court and interpleaded their title to the property acquired by purchase from Johnston, and this title the plaintiffs resisted, alleging that they were inn-keepers, and had a prior lien upon the horses for necessary charges in keeping them. It is perfectly manifest, that between these parties, the circuit court had not cognizance of the cause. Its jurisdiction to hear and determine it, as between the interpleaders and the plaintiffs, arises by virtue of the writ of attachment, and as that was no valid service, of course there was no suit in court between them. The judgment therefore, in this particular, must be reversed.